F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             JUL 22 2002
                                   TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                Clerk

 ROBERT LOUIS JONES,

                Petitioner - Appellant,                   No. 02-1124
           v.                                         (D.C. No. 01-Z-2283)
 MICHAEL V. PUGH,                                         (D. Colorado)

                Respondent - Appellee.


                              ORDER AND JUDGMENT          *




Before SEYMOUR , HENRY , and BRISCOE , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2). The case is, therefore, ordered

submitted without oral argument.

       Robert Louis Jones, a federal prisoner proceeding pro se, seeks leave to

proceed in forma pauperis (“IFP”) in appealing the denial of his 28 U.S.C. § 2241


       *
        This order and judgment is not binding precedent, except under the
doctrines of res judicata, collateral estoppel, and law of the case. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
habeas petition. Given Mr. Jones’ pro se status, we construe his contentions

liberally. See Haines v. Kerner , 404 U.S. 519, 520-21 (1972) (per curiam). We

ultimately conclude, however, that, because Mr. Jones has failed to present a

“reasoned, nonfrivolous argument on the law and facts” in support of the issue he

raises on appeal, DeBardeleben v. Quinlan , 937 F.2d 502, 505 (10th Cir. 1991),

we must deny IFP status and dismiss this appeal.



                               I. BACKGROUND

      Mr. Jones’ petition suggests the following procedural facts. In 1994, Mr.

Jones pleaded guilty to violation of 18 U.S.C. § 2119 (carjacking) in the United

States District Court for the Western District of Texas. The district court

sentenced Mr. Jones to 145 months’ imprisonment. Mr. Jones filed a direct

appeal, and the United States Court of Appeals for the Fifth Circuit affirmed. Mr.

Jones thereafter challenged the validity of his conviction and sentence by filing,

in the Western District of Texas, a petition pursuant to 28 U.S.C. § 2255. The

relevant district court denied Mr. Jones’ § 2255 petition and the Fifth Circuit, on

at least one occasion, declined to grant Mr. Jones leave to a file a second or

successive § 2255 petition.

      Mr. Jones next filed, in the District of Colorado (the district in which Mr.

Jones is presently incarcerated), a petition pursuant to 28 U.S.C. § 2241. In this


                                         -2-
petition, Mr. Jones once again sought to challenge the validity of his conviction

and sentence. The district court denied the § 2241 petition, and Mr. Jones

brought this appeal.

       In his appeal, Mr. Jones challenges only the validity of his carjacking

conviction. Mr. Jones argues that the carjacking conviction is invalid because,

given the holding and reasoning of     Jones v. United States , 529 U.S. 848 (2000),

the government was required to prove (and failed to do so) that the vehicle stolen

by Mr. Jones was involved in interstate commerce “at the . . . time petitioner

attempted to take the vehicle.”   Aplt’s Br. at 3.



                                     II. DISCUSSION

       Mr. Jones attacks the validity of his carjacking conviction. Challenges

to the validity of one’s conviction ordinarily must be brought pursuant to 28

U.S.C. § 2255 rather than 28 U.S.C. § 2241.       See Bradshaw v. Story , 86 F.3d
164, 166 (10th Cir. 1996) (“The exclusive remedy for testing the validity of a

judgment . . . , unless it is inadequate or ineffective, is that provided for in 28

U.S.C. § 2255. . . . A petition under 28 U.S.C. § 2241 attacks the execution of a

sentence rather than its validity . . .”) (internal quotation marks omitted). This

distinction is significant, in part, because § 2255 petitions must be filed in the

district court that rendered the contested conviction, whereas § 2241 petitions


                                            -3-
must be filed in the district in which the petitioner is confined.   See Bradshaw , 86

F.3d at 166 (“A 28 U.S.C. § 2255 petition . . . must be filed in the district that

imposed the sentence . . . . A petition under 28 U.S.C. § 2241 . . . must be filed

in the district where the prisoner is confined.”).

         Ordinarily, then, we would be required to dismiss Mr. Jones’ § 2241

petition in order that he might re-file that petition, correctly captioned as a § 2255

petition, in the United States District Court for the Western District of Texas.

Recognizing this obstacle, Mr. Jones endeavors to invoke the exception, alluded

to in Bradshaw , by which a petitioner may utilize a § 2241 petition rather than a §

2255 petition in those situations in which the § 2255 remedy is “inadequate or

ineffective.” Id. In support of his claim that his § 2255 remedy is inadequate or

ineffective, Mr. Jones alleges that the United States Court of Appeals for the Fifth

Circuit has refused to address his argument absent the payment of a one hundred

dollar “fine.” Rec. doc. 9, at 2 (Response to Order to Show Cause, filed Jan. 30,

2002).

         Mr. Jones’ argument fails to suggest that the § 2255 remedy is inadequate

or ineffective. As we held in     Caravalho v. Pugh , 177 F.3d 1177 (10th Cir. 1999),

and as noted by the district court below, a habeas petitioner’s inability to obtain

leave to file a second or successive § 2255 petition fails to render the § 2255

remedy inadequate or ineffective.      See Caravalho , 177 F.3d at 1179 (“The mere


                                              -4-
fact that [a habeas petitioner] is precluded from filing a second § 2255 petition

does not establish that the remedy in § 2255 is inadequate.”). In order, then, to

attack the validity of his carjacking conviction, Mr. Jones is limited to pursuing

leave, from the United States Court of Appeals for the Fifth Circuit,      to file, in the

appropriate federal district court, a second or successive § 2255 petition.



                                  III. CONCLUSION

       Because Mr. Jones has failed to present a “reasoned, nonfrivolous

argument” in support of his contention that his 28 U.S.C. § 2255 remedy is

inadequate or ineffective,   DeBardeleben v. Quinlan , 937 F.2d 502, 505 (10th Cir.

1991), we DENY Mr. Jones’ motion to proceed IFP and DISMISS this appeal.



                                                  Entered for the Court,



                                                  Robert H. Henry
                                                  Circuit Judge




                                            -5-